--------------------------------------------------------------------------------



 
Date: January 4, 2005


 


MC SHIPPING INC.

 
- and -
 
MUNIA MOBILIENGESELLSCHAFT MBH & CO. KG
 
 



       
 
AGREEMENT
 
 


 
 
 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made as of 4th January 2005
 
BETWEEN


(1)
MC SHIPPING INC, a company incorporated in Liberia whose registered office is at
80 Broad Street, Monrovia, Liberia (“MC”); and



(2)
MUNIA MOBILIENGESELLSCHAFT MBH & CO. KG, whose registered office is at Tolzer
Str.15 82031 Grunwald (the “Owner”).


 
BACKGROUND


(A)
WHEREAS MC will procure the sale of the Vessels by the Sellers (being MC’s four
wholly owned subsidiaries) to the Owner on the terms set out in the Memoranda of
Agreement dated 29th December 2004 with the Owner. Copies of the Memoranda of
Agreement are annexed hereto at Schedule 1.



(B)
WHEREAS by a loan agreement dated January 4th, 2005 and made between (i) the
Owner as borrower and (ii) Danmarks Skibskreditfond as lender (the“ Lender”) it
was agreed that the Lender would make available to the Owner a facility of up to
US $18,000,000.



(C)
WHEREAS the execution and delivery to the Owner of this Agreement is one of the
conditions precedent to the availability of the facility under the Loan
Agreement.



(D)
WHEREAS MC has agreed to provide the Guarantees in the terms set out herein.



(E)
WHEREAS MC and the Owner have agreed to provide the undertakings in the terms
set out herein.



(F)
WHEREAS as more particularly provided for in the entry agreement between MC and
other shareholders of the Owner (the “Entry Agreement”), MC will participate in
the equity of the Owner as to a total of USD 4 million (the “MC Equity”).



(G)
WHEREAS the partnership Agreement between MC and other shareholders of Owner
(the “Partnership Agreement”) sets out the Parties’ agreement with regard inter
alia to the MC Equity.



(H)
WHEREAS the Vessels were due to be delivered to the Owner on 3rd January 2005
(the “Delivery Date”) and the Charterer will effect payment of hire due for
January 2005 under the Current Charters to the Sellers on or about 10th January
2005 (the “ Hire”).



WHEREAS in consideration of the foregoing the Parties have agreed as follows;


IT IS AGREED as follows:


1.
INTERPRETATION



1.1
Construction of certain terms




--------------------------------------------------------------------------------




In this Agreement:


“Annual Opex Assessment” means the annual assessment to be made by the Owner and
MC in conjunction with the Managers as to any Opex Shortfall, Opex Additional
Shortfall, Opex Surplus or Opex Additional Surplus in the respective calendar
year and for the Vessels taken together. For the avoidance of doubt, if the
Expiry Date of a Vessel falls within a calendar year, the respective Vessel
shall be considered in the assessment merely for the time period until its
Expiry Date.


“Charterer” mean A.P Moeller Maersk A/S chartering the Vessels from the Owners
pursuant to the Charters as more particularly described in Schedule 2.


“Charter Periods” mean the time periods from the actual delivery date of each
Vessel pursuant to the Memoranda of Agreement until: 15th May 2009 (“Maersk
Barcelona”); 1st February 2009 (“Ankara”); 1st September 2008 (“Maersk
Brisbane”) and 1st February 2008 (“Maersk Belawan”) less the number of days (up
to 110 days), the Charterer elects to redeliver the respective Vessel prior to
such dates.


“Charters” mean the charterparties of the Vessels as novated between the Owner
and the Charterer as more particularly described in Schedule 2.


“Current Charters” means the charters currently in force between the Sellers and
the Charterer.


“Charter Hire” means the net charter hire under the Charters in the amount of
USD 8.531,25 per Vessel per day.


“Delivery Date” is as defined in Recital H above


“Expiry Date” is the date on which the Guarantees for any of the Vessels cease
according to paragraph 12.


“Final Opex Assessment” means the final assessment to be made by the Owner and
MC in conjunction with the Managers within one month after the last Expiry Date
of the Vessels, as to any Opex Shortfall, Opex Additional Shortfall, Opex
Surplus or Opex Additional Surplus in the period between actual delivery of the
Vessels pursuant to the MOAS and the Expiry Dates of the respective Vessels and
for the Vessels taken together.


“Fixed Guarantee Fee“ means the fixed guarantee fee per Vessel per day as set
out in column (c) of Schedule 3 to be paid by Owner on a monthly basis to MC
until the Expiry Date of the respective Vessel.


“Guarantees” means the guarantees of MC to the Owner as set out in paragraph 2
and 3 below.


“Charter Guarantee” means the guarantee of MC to the Owner as set out in
paragraph 3 below.


2

--------------------------------------------------------------------------------




“Guarantee Payments” means the sum of all payments made by MC to Owner under the
Charter Guarantee.


“Hire” is as defined in Recital H above.


“Loan Agreement” is defined in Recital B above.


“Managers” mean V. Ships (Germany) GmbH & Co. KG.


“MOAS” mean the contracts for the sale of the Vessels by the Sellers to the
Owner as attached at Schedule 1


“Monthly Assessment” means the monthly assessment of the surplus, if any, (the
“Monthly Surplus”) calculated on the basis of the difference between the
Estimated Opex and the Budgeted Opex in the current month, such assessment to be
made by the Owner and MC in conjunction with the Managers within 3 working days
upon receipt by the Owner of the hire under the Charters for the current month.
For the avoidance of doubt, if the Expiry Date of a Vessel falls within the
respective month, the respective Vessel will be considered in the assessment
merely for the time period until its Expiry Date.


“Actual Opex” mean the actual operating costs for the Vessels including, but not
limited to any expenses arising out of or in connection with the operation of
the Vessel, drydocking expenses, repair expenses, third party liability expenses
and management fees, but excluding any operating costs covered and paid by
insurers or third parties.


“Budgeted Opex” mean the budgeted operating costs for each Vessel including, but
not limited to any expenses arising out of or in connection with the operation
of the Vessel, drydocking expenses, repair expenses, third party liability
expenses and management fees, but excluding any operating costs covered and paid
by insurers or third parties as agreed from time to time between the Owners and
the Managers and as discussed with MC. The Budgeted Opex for the year 2005 is
set out in column (a) of Schedule 3.


“Estimated Opex” mean the estimated operating costs for each Vessel including,
but not limited to any expenses arising out of or in connection with the
operation of the Vessel, drydocking expenses, repair expenses, third party
liability expenses and management fees, but excluding any operating costs
covered and paid by insurers or third parties as set out in column (b) of
Schedule 3.


“Off-Hire” means any time period under the Charters, for which the Charterer
does not pay charter hire.


“Opex Shortfall” means the sums if any up to a maximum amount of USD 500 per
Vessel per day by which the Actual Opex exceed the Estimated Opex.
 
“Opex Additional Shortfall” means the sums if any in excess of USD 500 per
Vessel per day by which the Actual Opex exceed the Estimated Opex.
 
3

--------------------------------------------------------------------------------


 
“Opex Surplus” means the sums if any up to a maximum amount of USD 100 per
Vessel per day by which the Actual Opex fall below the Estimated Opex.


“Opex Additional Surplus” means the sums if any in excess of USD 100 per Vessel
per day by which the Actual Opex fall below the Estimated Opex.


“Parties” mean the Owner and MC.


“Party” means either of the Parties.


“Right of First Refusal” means the irrevocable right of MC to be granted first
right of refusal to purchase the Vessels or any of them from the Owner should
the Owner decide to sell the Vessels or any of them at any time during the
Charter Periods, at a price offered by third party buyers. Further, in the event
that the Owner does not wish to continue to own and operate the Vessels or any
of them beyond the respective Vessel’s special survey date MC shall have the
right to buy the respective Vessels at a price offered by third party buyers
including, but not limited to scrap yards, and thereafter MC shall be at liberty
to continue with the operation of the Vessels or to seek third party buyers at
its own discretion.


“Right to Monitor” means the right of MC to monitor the Vessels’ operations and
in particular the level of operating expenses.


“Sellers” mean the MC subsidiaries which are selling the Vessels to the Owner
pursuant to the MOAS.


“Vessels” mean the vessels, details of which are set out in the Definition of
Charter Period above.


“Vessel” means any of the Vessels as the context admits.



2.
OPEX GUARANTEE

 

2.1
MC unconditionally and irrevocably warrants, guarantees and undertakes to the
Owner




 
(a)
to pay to the Owner the Opex Shortfall if any upon first written request, and

 
(b)
to pay to the Owner the Opex Additional Shortfall if any.

 
2.2
The Owner undertakes to pay to MC following the Final Opex Assessment 25 % of
the Opex Additional Shortfall if any.

 
3.
CHARTER GUARANTEE

 
3.1
MC unconditionally and irrevocably warrants, guarantees and undertakes to Owner
to pay to the Owner the Charter Hire for any period, (i) in which any of the
Vessels is Off-Hire for whatever reason (including but not limited to drydocking
periods) and (ii) following an extraordinary termination of a Charter, always
excluding in both (i) and (ii) any such event arising as a consequence of the
Charterer’s insolvency, administration, receivership or equivalent or if the
Charterer is unable to pay its debts as they fall due.

 

4

--------------------------------------------------------------------------------


 
4.
MC LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR

 
4.1
Principal and independent debtor

 

 
MC shall be liable under the Guarantees as a principal and independent debtor
and accordingly it shall not have, as regards the Guarantees any of the rights
or defences of a surety.

 
4.2
No limit on number of demands. 

 

  The Owner may serve more than one demand under the Guarantees such demand or
demands to be made by written notice to MC. 

  
5.
EXPENSES



5.1
Costs of preservation of rights, enforcement etc. 

 

  MC shall pay to the Owner on its demand the amount of all expenses incurred by
the Owner in connection with any matter arising out of the Guarantees. 

  
6.
GUARANTEE FEE/PAYMENTS



6.1
As remuneration for the granting of the Guarantees, the Owner shall pay to MC
the following amounts:




 
6.1.1
within 3 working days upon receipt by the Owner of the hire under the Charters
for the current month

 

 
(a)
the Fixed Guarantee Fee




 
6.1.2
following a Monthly Assessment




 
(a)
the Monthly Surplus, if any,




 
6.1.3
following an Annual Opex Assessment:




 
(a)
the Opex Surplus, if any; and




 
(b)
the Opex Additional Surplus, if any




 
6.1.4
following the Final Opex Assessment:




 
(a)
the Opex Surplus, if any, and




 
(b)
75% of the Opex Additional Surplus if any and



5

--------------------------------------------------------------------------------





 
(c)
the Guarantee Payments, if any, up to a maximum amount of 25 % of the Opex
Additional Surplus.




 
6.1.5
MC shall give the Owner credit for the receipt of any Monthly Surplus in the
Annual Opex Assessment and Final Opex Assessment, and for the receipt of any
funds pursuant to the Annual Opex Assessments in the Final Opex Assessment, and
if applicable shall effect repayments if balances are due and owing to the
Owner.



7.
MUTUAL UNDERTAKING

 

  MC and the Owner mutually undertake to each other to ensure that each of the
Monthly Assessment, Annual Opex Assessment and Final Opex Assessment is
concluded in a timely fashion and with full mutual cooperation. 

 
8.
ADDITIONAL OWNERS UNDERTAKING



8.1
MC shall be granted the right to discuss together with the Managers and the
Owner the Budgeted Opex.



8.2
MC shall be granted the Right to Monitor.



8.3
MC shall be granted the Right of First Refusal.


 
9.
ADDITIONAL MC UNDERTAKING



9.1
MC irrevocably warrants and undertakes to the Owner as follows:




 
9.1.1
To procure the remittance to the Owner of a sum equivalent to the Hire upon
receipt of the Hire by the Sellers from the Charterer under the Current Charters
such Hire to be suitably apportioned to take account of the actual date of
delivery of the Vessels to the Owner pursuant to the MOA, and




 
9.1.2
To pay to the Owner a sum equivalent to USD 2335 per day per Vessel in the event
that the Vessels are not delivered by the Sellers to the Owner on the Delivery
Date such payment to be effected within 5 banking days of the actual delivery of
the Vessels.




10.
PAYMENTS


 
10.1
Method of payments

 
Unless stated otherwise, any amount due under this Agreement (including but not
limited to the Guarantees) shall be paid:

 


 
(a)
in immediately available funds;



6

--------------------------------------------------------------------------------





 
(b)
to such account as the receiving Party may from time to time notify to the other
Party;




 
(c)
without any form of set-off, cross-claim or condition; and




 
(d)
free and clear of any tax deduction except a tax deduction which the paying
Party is required by law to make.




10.2
Grossing-up for taxes

 

  If a Party (the “Paying Party”) making any payment to the other Party (the
“Receiving Party”) hereunder is required by law to make a tax deduction, the
amount due shall be increased by the amount necessary to ensure that the
Receiving Party receives and retains a net amount which, after the tax
deduction, is equal to the full amount that it would otherwise have received.
The Parties will make all reasonable efforts to avoid or reduce any tax
deductions and to allot any benefits derived from such tax deduction to the
Party bearing the increased amount.  

 

11.  INTEREST 

 
11.1
Accrual of interest

 

  Any amount due under this Agreement (including but not limited to the
Guarantees) shall carry interest at a commercial rate after the second Business
Day following the date on which the relevant Party demands payment of it until
it is actually paid. 



12.
TERMINATION OF THE GUARANTEES


 
12.1
The liability of MC in respect of the Guarantees shall cease forthwith in the
event (the “Loss Cessation”) that any Vessel becomes an actual total and/or
constructive loss and/or a compromised and/or commercial loss (the “Lost
Vessel”) and recovery in respect of the Lost Vessel is made by or on behalf of
the Owner from the relevant underwriter or insurers save that such Loss
Cessation shall only be in respect of the Lost Vessel. The effective date for
the Loss Cessation shall be the date of the actual total and/or constructive
loss and/or a compromised and/or commercial loss of the Lost Vessel.



12.2
The liability of MC in respect of the Guarantees shall cease at the end of a
Charter Period for the respective Vessel and at the date of the sale of the
respective Vessel (delivery of the Bill of Sale). The Guarantees shall only
cease with respect to the respective Vessel.



13.
REPRESENTATIONS AND WARRANTIES



13.1
General

 

  The Parties mutually represent and warrant to each other as follows. 




 
13.2
Status


7

--------------------------------------------------------------------------------




 

  The Parties are duly incorporated and validly existing under (in the case of
MC) the laws of Liberia and (in the case of the Owner) Germany. 

 
13.3
Corporate power

 

  Each Party has the corporate capacity, and has taken all corporate action and
obtained all consents necessary for it: 




 
(a)
to execute this Agreement; and




 
(b)
to make all the payments contemplated by this Agreement.


 
13.4.
No conflicts

 

  The execution by this Agreement will not involve or lead either Party to a
contravention of: 


 

 
(a)
any law or regulation; or




 
(b)
the constitutional documents of either Party; or




 
(c)
any contractual or other obligation or restriction which is binding on either
Party or any of its assets.


 
13.5
No litigation

 

  No legal or administrative action involving either Party has been commenced or
taken or, to each Party’s knowledge, is likely to be commenced or taken which,
in either case, would be likely to have a material adverse effect on that
Party’s financial position or profitability. 


 
14.
NOTICES


 
14.1
Notices to the Parties

  Any notice or demand to the Parties under or in connection with this Agreement
shall be given by letter, fax or telex at: 

 


 
(1)
MC

 

    MC Shipping Inc. 

    L’Aigue Marine 

    24 Ave de Fontvieille 

    P O Box 628 

    MC 98013 Monaco Cedex 

    Fax No: 00 377 92 059416 

     

    or to such other address which MC may notify to the Owner. 

 

 
(2)
Owner



8

--------------------------------------------------------------------------------


 

 
 
MUNIA Mobiliengesellschaft mbH & Co. KG

    Tölzer Str. 15 

    82031 Grünwald 

    Fax No: 0049 89 641 43 220 

     

    or to such other address which the Owner may notify to MC. 



15.
ASSIGNMENT

 

  MC hereby acknowledges and agrees that the Owner may assign any of its rights
under this Agreement, including but not limited to the Guarantees, to the
Lender. 

 
16.
GOVERNING LAW AND JURISDICTION


 
16.1
English law

 

  This Guarantee shall be governed by, and construed in accordance with, English
law and the High Court in London shall have exclusive jurisdiction over all and
any disputes arising under this Agreement. 

 

16.2 Process agent.




 
(a)
MC Shipping irrevocably appoints Marine Legal Services Limited at its registered
office for the time being, currently at Gate House, 1 Farringdon Street, London
EC4M 7NS, to act as its agent to receive and accept on its behalf any process or
other document relating to any proceedings in the English courts which are
connected with this Agreement.




 
(b)
The Owner irrevocably appoints Michael Lloyd and Co currently at 5-7 St. Helen's
Place London EC3A 6AU to act as its agent to receive and accept on its behalf
any process or other document relating to any proceedings in the English courts
which are connected with this Agreement

 

THIS AGREEMENT has been entered into with effect from the date stated at the
beginning of this Agreement.
 



9

--------------------------------------------------------------------------------


 
EXECUTION PAGE
 





SIGNED by
)
for and on behalf of
)
MC SHIPPING INC.
)
in the presence of:
)
                       
SIGNED by
)
for and on behalf of MUNIA
)
MOBILIENGESELLSCHAFT
)
MBH & CO. KG
)
in the presence of:
)
   

 
10

--------------------------------------------------------------------------------




SCHEDULE 2




1)
Charter Party dated 25th August 1998 for m.v. “Maersk BARCELONA” between Urbana
Shipping Ltd. Bahamas and Aktieselskabet Dampskibsselskabet Sevendborg and
Dampskipsselskabet af 1912, Aktieselskab (today: A.P. Moeller - Maersk A/S)

as amended by addenda 1 - 10.



2)
Charter Party dated 25th August 1998 for m.v “Maersk BAHRAIN” (today: “ANKARA”)
between Gulfport Shipping Ltd. Bahamas and Aktieselskabet Dampskibsselskabet
Sevendborg and Dampskipsselskabet af 1912, Aktieselskab (today: A.P. Moeller -
Maersk A/S)

as amended by addenda 1 - 10.

 
3)
Charter Party dated 25th August 1998 for m.v. “Maersk BRISBANE” between Kaplan
Shipping Co. Ltd. Bahamas and Aktieselskabet Dampskibsselskabet Sevendborg and
Dampskipsselskabet af 1912, Aktieselskab (today: A.P. Moeller - Maersk A/S)

as amended by addenda 1 - 10.

 
4)
Charter Party dated 25th August 1998 for m.v. “Maersk BELAWAN” between Kokomo
Shipping Co. Ltd. Bahamas and Aktieselskabet Dampskibsselskabet Sevendborg and
Dampskipsselskabet af 1912, Aktieselskab (today: A.P. Moeller - Maersk A/S)

as amended by addenda 1 - 10.

 
11

--------------------------------------------------------------------------------


 
SCHEDULE 3
   
a
b
c
       
Year
Budgeted OPEX
Estimated OPEX
Fee MC Shipping
         
p.d.
p.d.
 
M/V "Maersk Belawan"
2005
4,639.00
4,639.00
137.00
2006
 
4,494.00
211.00
2007
 
4,584.00
241.00
2008
 
4,676.00
259.00
       
M/V "ANKARA"
 
2005
4,406.00
4,406.00
137.00
2006
 
4,494.00
211.00
2007
 
4,584.00
241.00
2008
 
4,676.00
259.00
2009
 
4,770.00
171.00
       
M/V "Maersk Brisbane"
2005
4,406.00
4,406.00
137.00
2006
 
4,494.00
211.00
2007
 
4,584.00
241.00
2008
 
4,676.00
259.00
       
M/V "Maersk Barcelona"
2005
4,406.00
4,406.00
137.00
2006
 
4,494.00
211.00
2007
 
4,584.00
241.00
2008
 
4,676.00
259.00
2009
 
4,770.00
171.00
       
Definitions
 

 
 
 
Budgeted OPEX are OPEX as per agreed 2005 budget
 
Estimated OPEX are the OPEX guaranteed by MC Shipping
 
12

--------------------------------------------------------------------------------




